Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

Faccin et al. (US 2018/0332523 A1) discloses “an access node (AN) of the network may receive from UE 115 a RRC connection request including NSSAI; and determine a change in network slice considerations of the current-allowed NSSAI used by a source AMF of the registration procedure. The AN may determine to modify current-allowed NSSAI based on a network trigger of the local policies; and identify a new-allowed NSSAI including new-allowed network slices supported for the UE 115. In other cases, an of the network may receive a UE initiated request for relocation from a source AMF associated with a set of current-allowed network slices of a network connection. The AN may determine a change in network slice consideration of the current-allowed NSSAI used by the source AMF; and determine to modify current-allowed NSSAI based on local policies of the network and the relocation request” (paragraph 92).



Yan (US 2020/0221541 A1) discloses an “AMF network element may determine, based on at least one of subscription data of the terminal, an operator policy, or the PDU session establishment request 1 from the terminal, S-NSSAI and a DNN that correspond to the second session” (paragraph 214) and “if the PDU session establishment request 1 includes the S-NSSAI, the AMF network element may obtain, from the subscription data of the terminal or the operator policy, the DNN corresponding to the second session. Alternatively, for example, if the PDU session establishment request 1 includes the DNN, the AMF network element may obtain, from the subscription data of the terminal or the operator policy, the S-NSSAI corresponding to the second session. In other words, the AMF network element may determine, based on the PDU session establishment request 1 in combination with the subscription data of the terminal or the 

Prior arts of record disclose an AMF, in response to receiving request and a change of NSSAI, send a message to PCF for policy control. 

Regarding claims 1 and 9, prior arts of record fail to disclose “receiving, from the PCF, a policy create response message including first session management function (SMF) selection management information, wherein the first SMF selection management information is generated based on the first allowed NSSAI, and wherein the policy create response message includes a policy control request trigger” and “receiving, from the PCF, a policy update response message including second SMF selection management information, wherein the second SMF selection management information is generated based on the second allowed NSSAI”, as recited in claim 1, and similarly recited in claim 9, in combination with other claimed limitations.

Regarding claim 5, prior arts of record fail to disclose “transmitting, to the AMF, a policy create response message including first session management function (SMF) selection management information, wherein the first SMF selection management information is generated based on the first allowed NSSAI, wherein the policy create response message includes a policy control request trigger” and “transmitting, to the AMF, a policy update response message including second SMF selection management information, wherein the second SMF selection management information is generated based on the second allowed NSSAI”, in combination with other claimed limitations.
Dependent claims 2-4, 6-8 and 10-15 are allowable based on their dependency on independent claims 1, 5 and 9, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DANIEL LAI/Primary Examiner, Art Unit 2645